The judgment of the court was pronounced by
King, J.
The-appellee has-moved to-dismiss this appeal,-on the ground thag the transcript was not filed within three judicial days after the return-day.
The appeal was made returnable on the second monday of February, 1848; which was the 14th day of the month. The court was in session on;the 14thj 15th, 16th and 17th days of the month. The record was not filed until the-31st. No extension of time for bringing up the record was grunted, nor applied-for. The appellant has three judicial days after the return day, within-which to file the transcript. If he permit that delay to expire without filing it, or attaining further time for bringing.it up, the appellee may himself bring: up the record and insist of right on the dismissal of the appeal, or he may claim the dismissal if the transcript he filed by the appellant without permission after the expiration of the delay. C. P. 588, 590. 8 Lai- 206. 7? La. 350. 6 Rob. 79. The motion of the appellee has been made in- time, and must be sustained. Appeal dismissed.